Title: To George Washington from Alexander Hamilton, 5 November 1796
From: Hamilton, Alexander
To: Washington, George


                        
                            Sir 
                            Nov. 5. 1796
                        
                        Yesterday after the departure of the Post I received your letter of the 3d. I
                            have since seen the answer to Adet. I perceive in it nothing
                            intrinsically exceptionable—but something in the manner a little epigrammatical and sharp. I make this remark freely, because the Card now to be
                            played is perhaps the most delicate that has occurred in your administration—And nations
                            like Individuals sometimes get into squabbles from the manner more than the matter of what
                            passes between them—It is all important to us—first, if possible, to avoid rupture with
                            France—secondly, if that cannot be, to evince to the People that there has been an
                            unequivocal disposition to avoid it—Our discussions therefore ought to be calm smooth inclined to the argumentative, when remonstrance and
                            complaint are unavoidable, carrying upon the face, of them a reluctance and regret—mingling a steady assertion of our
                            rights and adherence to principle with the language of moderation, and as long as it can be
                            done, of friendship.
                        I am the more particular in these observations because I know that Mr Pickering,
                            who is a very worthy man, has nevertheless something warm and angular in his temper
                            & will require much a vigilant moderating eye.
                         
                        I last evening saw Doctor Bayley our health Officer, who tells me, that the
                            French Consul here in a conversation with an assistant of the Doctors, who is a refugee from
                            St Domingo, expressed a desire to make arrangements for the sick of a French fleet expected
                            shortly to arrive in this port. I thought this circumstance worth communication. With the
                            most respectful Attachment I have the honor to be Sir Yr. very Obed. servant
                        
                            A. Hamilton
                            
                        
                    